O'Donnell, J., dissents, with an opinion.
O'DONNELL, J., dissenting.
{¶ 1} Respectfully, I dissent from the court's decision to deny reconsideration thereby leaving in place its decision to remand the case to the trial court.
{¶ 2} I would grant reconsideration of the decision to remand. The case should not be remanded. This case is over. Because the trial court had no jurisdiction to consider the fourth petition for postconviction relief, there is nothing pending in the trial court at this time, and therefore, there is no reason to remand the case.
{¶ 3} The trial court cannot act any further on matters involved in this appeal because they are res judicata. Accordingly, the case should be finalized by this court, not remanded.